The defendant’s contentions regarding certain comments made by the prosecutor on summation are unpreserved for appellate review (see CPL 470.05 [2]; People v Utley, 45 NY2d 908, 910 [1978]), and we decline to review them in the exercise of our interest of justice jurisdiction.
Contrary to the defendant’s contention, he was not deprived *764of the effective assistance of counsel. Considering the totality of the evidence, the law, and the circumstances of the case, trial counsel provided meaningful representation (see People v Benevento, 91 NY2d 708, 712 [1998]; see also People v Cass, 18 NY3d 553, 564 [2012]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are without merit. Skelos, J.P., Dillon, Leventhal and Sgroi, JJ., concur.